IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF JAMES B. KARN,             : No. 38 WAL 2022
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: JAMES L. KARN                  : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.